Case 1:18-CV-05151-ENV-RER Document 11 Filed 11/01/18 Page 1 of 3 Page|D #: 45

LAW Fl RM. 2.0"
Richard B. Cohen, Esq.
FISHERBROYLES 445 Park Avenue

NinthF|oor
A L|MIIED LIAB|!.|¥Y PARTNERSIHP New¥ork,NewYorklOOZZ

Direct: (212) 247*6122; {917) 5?6-7919
Richa rd.cohen@fisherbroy|es.com

November 1, 2018

The Honorable Eric N. Vitaiiano
United States District Court
Eastem District ofNew York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Abbas v. Hestia Tobacco, LLC. et al. Case No. 18-cv-05151 (ENV)(RER)
Dear Judge Vitaliano:

We are counsel to Plaintiff Randy Abbas (“Abbas”), and hereby respond to the October 25, 2018 request
by Defendants for a pre-motion conference regarding the legal sufficiency of certain claims set forth in
the Complaint. Both sides recognize that the promissory note and guarantee at issue in the Complaint are
governed bthalifomia law. [See Complaint at 1130; see also Exh “A” to Complaint at 1114 and Exh “B”
at 1112]. Accordingly, the substantive law of the State of Califomia controls whether valid claims are
stated in the Complaint.

To keep the focus upon the underlying clearly-pleaded fraud, Plaintiff will withdraw Count II alleging an
Account Stated. Plaintiff further agrees to withdraw Count III alleging Unj ust Enrichment and to re-plead
the claim as an alternative claim for an implied or quasi~contract. The repleaded claim is important
because, based on pre-complaint communications Defendants may attempt to contend that the express
contracts are invalid. While Plaintiff vigorously disputes that contention, he wishes to plead a quasi-
contract claim in the alternative in the unlikely event Defendants succeed in challenging the validity of
the express contracts. Aiternative pleadings are authorized by Fed. Rule of Civ. Proc. R. 8(d)(2).

Plaintiff strongly disagrees, however, that his Fraud (Counts V & VI) or Conspiracy claims (Count VII)
are legally insufficient Califomia substantive law does not bar a plaintiff from pursuing both fraud and
tort claims arising from the same or similar facts. The seminal case, curiously omitted by Defendants, is
Lazar v. Superior Court (1996) 12 Cal. 4th 631, where the Califomia Supreme Court held that an action
for promissory fraud may lie where a defendant fraudulently induces the plaintiff to enter into a contract.
Id. at 63 8. The Court held: “In such cases, the plaintiff s claim does not depend on whether the defendant’s
promise is ultimately enforceable as a contract If it is enforceable, the plaintiff has a cause of action in
tort as an alternative at least, and perhaps in some instances in addition to his cause of action on the
contract.” Id. at 638.

The rule in Califomia is that a party who is fraudulently induced to execute a contract can either rescind
the contract and restore the consideration or can affirm the contract and recover damages for.fraud.
Geraghty v. Shalz'zi (2017) 8 Cal. App. 5th 593, 597. Accordingly, the fact that a claim for breach of
contract exists says nothing whatsoever about whether a valid claim for promissory fraud exists.
Califomia courts often affirm awards for both contract and tort claims. See Diamond Woodwork.s', Inc. v.

m

ATLANTA ° AUST|N ° BOSTON ' CHARLO`[TE * CH|CAGO ' ClNC|NNAT| ' CLEVELAND ' COLUMBUS ° DALlAS ° DENVER ' DETRO|T' HOUSTON
LOS ANGELES ’ NAPLES ’ NEW YORK ' PALO ALTO ' PH|LADELPH|A ° PR|NCETON * SALT LAKE ClTY ' SEATT`LE ° WASH|NGTON D.C.

T}%q§§n%i,§§[g§q)§iq§§‘,§hli\£|§ER Document 11 Filed 11/01/18 Page 2 of 3 Page|D #: 46

United States District Court
November 1, 2018| Page 2 of 3

Argonaut Ins. Co. (2003) 109 Cal. App. 4th 1020 & Wayjfer International Corp v. Khorsandi (1999) 69
Cal. App 4th 1261, 1280 (rej ecting argument that pursuing a contract claim barred plaintiff from pursuing
a tort claim). Since both contract and tort claims may be pursued in the same case, where a given set of
facts entitles a plaintiff to recover on a tort theory and the same set of facts entitles him to recover on a
contract theory, recovery cannot be had twice simply because the facts support recovery on either theory.
Shell v. Schmz`dt (1954) 126 Cal. App. 2d 279, 292. While the Plaintiff may eventually face an election
of remedies, under Califomia law that election cannot be compelled prior to judgment Denevz' v. LGCC
(2004) 121 Cal. App. 4th 1211, 1221; Roam v. Koop (1974) 41 Cal. App. 3d 1035, 1039. So, while Abbas
cannot obtain a double recovery by alleging both tort and fraud claims, there is no prohibition against his
simultaneous pursuit of both legal theories of recovery. This assertion behind Defendants’ proposed
motion is misplaced

By Califomia statute, a promise to do something implies the intention to perforrn; hence, where a promise
is made without the intention to perform there is an implied misrepresentation of fact. Lazar v. Superior
Court, supra at 638. See Calif. Civ. Code §1572(4) and Calif. Civ. Code § 1710(4) (both statutes say a
promise without the intention to perform may constitute deceit). Promissory fraud is a subspecies of an
action for fraud and deceit. The elements of a cause of action for deceit are: (a) a misrepresentation (false
representation, concealment or nondisclosure); (b) knowledge of the falsity (or “scienter”); (c) intent to
defraud, e.g., to induce reliance; (d) justifiable reliance; and (e) resulting damages. Lazar v. Superior
Court, supra at 638; Small v. Fritz Companies, Inc. (2003) 30 Cal. 4th 167, 173. Conceptually, in cases
of promissory fraud, the promise made without an intent to perform constitutes the “false representation”
- the first element of the cause of action for deceit. The necessary elements were properly pled here.
Defendants impliedly promised to pay back the loan and, from the circumstances, including their
continued falsehoods about repayment and a fictitious underlying transaction, they never intended to do.

The Complaint also adequately alleged fraud in the inducement for the note. Fraud in the inducement
occurs when the promisor knows what he is signing but his consent is induced by fraud, mutual assent is
present and a contract is formed, which, by reason of the fraud, is voidable. Rosenthal v. Great Western
Financial Securz`tz'es Corp. (1996) 14 Cal. 4th 394, 415. Here, Abbas was induced to enter into the
promissory note by Defendants’ explicit false statements that the funds were to be used for a pending,
profitable transaction by Defendant Hestia Tobacco, as well as by the very identification on the note of
Hestia Tobacco as the stated promissor. However, all of these were false. Defendants intended that
Defendant Sley was to use and did use the funds for his purely personal wedding expenses The entire
premise used to induce Abbas to make the loan was a fabrication The requisite elements - a false
statement, scienter, an intent to defraud, reliance and damages - are all present in the Complaint.

Defendants’ argument that Califomia law does not recognize civil conspiracy as a separate tort is also
incorrect While it is true that Califomia does not allow civil conspiracy as a “stand alone” or independent
tort, that is a far cry from holding that it is not a separate tort. The seminal case in this area is Applied
Equmenr Corp. v. Litton Saudz` Arabia Ltd (1994) 7 Cal. 4th 503 which held that the liability arising from
conspiracy presupposes that the co-conspirator is legally capable of committing the tort, i.e., that he or she
owes a duty to the plaintiff Id. at 511. Before one can be liable for civil conspiracy, he must be capable
of being individually liable for the underlying wrong as a matter of substantive tort law. He must owe a
legal duty of care to the plaintiff. Chavers v. Gatke Corp. (2003) 107 Cal. App.4th 606, 611-12. Thus, as
long as both Defendants are capable of being individually liable for the tort alleged (i.e., f`raud), a civil
conspiracy for that tort may be asserted. The elements of civil conspiracy are (1) the formation and

Tl§q§&l%é§r§E-IQ§NBJJMXH§ER Document 11 Filed 11/01/18 Page 3 of 3 Page|D #: 47

United States District Court
November 1, 2018| Page 3 of 3

operation of the conspiracy; (2) wrongful conduct in furtherance oi"the conspiracy and (3) damages from
the wrongful conduct Comrems v. Dowltng (2016) 5 Cai. App. 4th 394, 416.

Defendants also assert that an agent and employee of a corporation cannot conspire with their corporation
or employer where they act in their official capacities on behalf of the corporation and not as individuals
Doctor ’s Co. v. Superior Court (1989) 49 Cal. 3d 39, 45. While that is a correct statement of the law, it
is not applicable given the allegations here. Although Defendant Sley was an officer and shareholder of
Defendant Hestia Tobacco, the allegations clearly state that he falsely obtained the funds for his personal
benefit - to pay for his wedding and honeymoon. Sley clearly did not act on behalf of the corporation, or
use the funds for the corporation‘s benefit, despite his false and fraudulent statements Since he was acting
to advance his purely personal, private interests, he can be liable for conspiring with the corporation to
commit this fraud.

Tuming to the unjust enrichment claim, Plaintiff will replead this claim as an altemative, quasi-contract
claim (sometimes called “quantum meruit”) seeking unjust enrichment as the remedy. Under Califomia
law, where a defendant obtains a benefit by fraud, duress or conversion or similar conduct, Plaintiff may
choose to seek restitution on a quasi-contract theory. ln such case, the law will imply a contract (or rather
a quasi-contract) without regard to the parties’ intent in order to avoid unjust enrichment by Defendant
McBride v. Boughton (2004) 123 Cal. App. 4th 379, 388.

Quasi-contracts are not based on the parties’ intentions, nor are they promises; they are obligations created
by law for reasons of justice. Quasi-contract recovery is based upon a benefit accepted or derived for
which the law implies an obligation to pay. Weitzenkorn v. Lesser (1953) 40 Cal. 2d 778, 794. While a
quasi-contract claim cannot survive once an express contract is proven, it appears that Defendants may
attempt to allege that the contracts at issue are not valid or enforceable When the pleader is in doubt about
what can be established by the evidence, he or she may plead in the altemative. Mendoza v. Conlinental
Sales Co. (2006) 140 Cal. App. 4th 1395, 1402. This very issue was decided in Newport Harbor Ventures
LLC (2016) 6 Cal. App. S‘h 1207, where the Court held that the Plaintiff may plead in the alternative a
claim for breach of contract and quantum meruit, but could not recover under both theories Id. at 1223-
24; see also, Fagan v, U. S. Carpet Installation, Inc. 770 F. Supp. 2d 490, 496 (E.D.N.Y. 2011)(pleading
in the alternative does not require pleader to identify allegations as alternative theories and alternative
statements are sufficient under FRCP Rule 8(d)). In this way, should the Defendants’ challenge to the
validity of the contract(s) prevail, Plaintiff would remain free to pursue his quasi-contract theory.

Accordingly, Plaintiff believes there is no factual or legal basis to file a motion to dismiss regarding the
fraud or conspiracy claims. However, in response to Defendants’ concerns, Plaintiff proposes to amend
his Complaint to dismiss the “account stated” claim (Count II) and re-plead the unjust enrichment claim
(Count III) as an alternative claim for quasi-contract or quantum meruit.

 

FisherBroyles, LLP

cc: Counsel for Defendants ( Via emaf[)

